Citation Nr: 1225728	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the Veteran had pending claims at the time of his death.

2.  Entitlement to service connection for lung cancer as a result of exposure to ionizing radiation, for accrued benefits.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, for accrued benefits.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coccidoidomycosis, for accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and grandson


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to May 1964.  He died in May 1998, and the Appellant seeks surviving spouse benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board finds that the Veteran had pending claims at the time of his death which warrant consideration for accrued benefits purposes.  However, those claims are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Appellant's accrued benefits claim was denied below on the basis that the Veteran had no pending claims at the time of his death.

2.  Prior to the Veteran's death in May 1998, a February 1998 rating decision found that new and material evidence had not been received to reopen the Veteran's claims of service connection for a heart condition and coccidoidomycosis.  

3.  Prior to the Veteran's death in May 1998, a rating decision denied service connection for lung cancer secondary to radiation exposure as a result of exposure to ionizing radiation.

4.  In July 1998, the Appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child, and indicated that there was error in the prior denial of the Veteran's claims.

5.  An August 1998 rating decision notification letter informed the Appellant that she was not entitled to accrued benefits on the basis that there was no money currently due and unpaid to the Veteran at that time.  However, no decision appears to have been made as to the merits of her accrued benefits claim.


CONCLUSION OF LAW

The Veteran had pending claims at the time of his death which warrant consideration for accrued benefits purposes.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.1000 (2011); Taylor v. Nicholson, 21 Vet. App. 126 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, and for the reasons stated below, the Board finds that the Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes.  Thus, this procedural threshold to warrant consideration of the merits of the Appellant's accrued benefits claims has been satisfied.  The Board also finds that there is no other procedural defect which would otherwise prevent an initial adjudication of this claim on the merits.  Consequently, no further discussion of VA's duties to assist and notify is warranted with respect to this aspect of the Appellant's appeal as any deficiency has been rendered moot.

The Veteran died in May 1998, and the Appellant seeks surviving spouse benefits.  Service connection was previously established for the cause of the Veteran's death by a May 2004 Board decision.  The Appellant contends that as service connection was established for the cause of the Veteran's death due to a disability incurred as a result of active service, then she is also entitled to accrued benefits therefor as the Veteran sought service connection during his lifetime.

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The person that bore the expense of the veteran's last sickness and burial may be paid periodic monetary benefits to which he was entitled at the time of his death based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(5) (2011). 

For a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of death for those benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Appellant's claim for accrued benefits has been denied for various procedural reasons.  The most recent in a July 2010 statement of the case was that the Veteran had no pending claims at the time of his death in May 1998.  

In finding the Veteran had no pending claims at the time of his death, the statement of the case noted that a rating decision promulgated in May 1998, prior to the Veteran's death, denied service connection for lung cancer due to radiation exposure, and that the Veteran was notified of that decision prior to his death.  The Board also observes that a February 1998 rating decision is of record which a found that new and material evidence had not been received to reopen the Veteran's claims of service connection for a heart condition and coccidoidomycosis.  The Board also acknowledges that the Veteran did not initiate an appeal to either of these decisions prior to his death.  Nevertheless, the Board finds the Veteran had pending claims at the time of his death so as to warrant consideration for accrued benefits purposes.

The term pending claim means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term finally adjudicated claim means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011). 

Where a claim has been denied within one year prior to the death of a Veteran, the claim has not been finally adjudicated until the expiration of that one year from the date of the decision because the one-year period for filing a notice of disagreement had not expired at the time of the veteran's death.  Because a surviving spouse takes a deceased spouse's claim as it stands on the date of death, where an accrued-benefits claim is filed within the period for a notice of disagreement to a denial, then there is a pending claim because the claim was not yet a finally adjudicated claim.  Therefore, VA must adjudicated the veteran's pending claim for accrued purposes.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

Although the Veteran died in May 1998, he had until February 1999 to file a notice of disagreement with the February 1998 rating decision and until May 1999 to file an notice of disagreement to the May 1998 rating decision.  In this case, the Appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child, in July 1998, within one year of both the February and May 1998 rating decisions.  She also indicated that there was error in the prior denial of the Veteran's claims.  Therefore, the Board finds that VA must adjudicate the Veteran's pending claims for accrued purposes.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

The Board further notes that in denying the accrued benefits claim below, the RO noted that accrued benefits had been denied in August 1998, that the Appellant was notified of that determination, and indicated that she only appealed the denial of service connection for the cause of the Veteran's death.  It appears the RO made the determination that there was an unappealed and final denial of the Appellant's accrued benefits claims in August 1998.  

The Board notes, however, that the August 1998 rating decision in question only discussed the matter of whether service connection was warranted for the Veteran's death.  That rating decision does not appear to have actually adjudicated the accrued benefits claims.  The August 1998 notification letter for that rating decision stated that the Appellant was not entitled to accrued benefits because there were not pending claims.  However, the explanation for that denial was that an accrued benefit was any money VA owed the Veteran at the time of his death, and that the accrued benefits claim could not be approved because VA did not owe him any money.  Thus, the denial was because there was no money currently due and unpaid to the Veteran at that time.  At no time does there appear to have been an adjudication of the Appellant's service connection claims for accrued benefits purposes.  Therefore, the Board must find that there was no unappealed and final denial of the accrued benefits claim.

Accordingly, the Board finds that the Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes, and that there is no other procedural deterrent to the initial consideration on the merits of the Appellant's accrued benefits claims.


ORDER

The Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes.  To that extent only, the benefit sought on appeal is allowed.


REMAND

The Board has determined that the Appellant's July 1998 Application for accrued benefits was sufficient in this case to constitute a notice of disagreement to the February 1998 and May 1998 rating decisions findings that new and material evidence had not been received to reopen claims of service connection for a heart condition and coccidoidomycosis, and the denial of service connection for lung cancer secondary to radiation exposure.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

Thus, if the benefit was not allowed, then the proper course of action would have been to promulgate an statement of the case to address whether those claims could be allowed for accrued benefits purposes.  38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Although a statement of the case was promulgated in July 2010 which denied accrued benefits, it focused on procedural matters and not the merits of the underlying and pending claims.  Therefore, the Board finds that a statement of the case on the merits of the accrued benefits claims has not actually been promulgated.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that a review of the record does not show the Appellant was ever sent notice as to the criteria necessary to substantiate an accrued benefits claim on the merits.  Consequently, VA's duty to notify has not been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  Therefore, a remand is also required for notice to be issued to the appellant.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Send the Appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to accrued benefits and allow the appropriate time for response.

2.  Then, issue a statement of the case as to the issues of entitlement to service connection for lung cancer secondary to radiation exposure for accrued benefits purposes, and whether new and material evidence has been received to reopen the claims of service connection for a heart disability and coccidoidomycosis for accrued benefits purposes.  Advise her of the time period in which to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


